Exhibit 10.1
 
PROMISSORY NOTE



 

AMOUNT:   DATE:





FOR VALUE RECEIVED, SYDYS CORPORATION ("Borrower”) hereby promises to pay to the
order of _____________________ ("Lender") the principal sum of ________
_________________________.  Payment in full, plus accrued interest of three and
one quarter (3.25%) percent shall be made in lawful money of the United States,
at the principal address of Lender, or such other place as the holder of this
Note may designate upon demand.


Borrower shall have the privilege without premium or penalty, at any time and
from time to time, of prepaying this Note in whole or in part.


No partial prepayment shall postpone or interrupt the payment of the remaining
principal balance, all of which shall continue to be due and payable at the time
and the manner set forth above.


Borrower agrees that a default shall occur hereunder in the event that payment
is not made upon demand and such default continues for a period of ten (10) days
from the date of demand therefor.  After the expiration of such ten (10) day
period interest shall accrue on the unpaid balance due hereunder at a rate of
six (6%) percent, together with attorneys' fees for collection and payment of
the same, which sums may be enforced and recovered by the entry of judgment on
this.


Borrower (and all endorsers, sureties and guarantors) waives presentment for
payment, demand, notice of demand, notice of nonpayment or dishonor, protest and
notice of protest of this Note, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Note; liability hereunder shall be unconditional and shall not be affected
in any manner by any indulgence, extension of time, renewal, waiver or
modification granted or consented to by Lender.


Borrower shall pay the cost of any revenue, tax or other stamps now or hereafter
required by law at any time to be affixed to this Note or any security documents
executed in conjunction herewith, and if any taxes be imposed with respect to
debts secured by any such security documents or with respect to notes evidencing
debts so secured Borrower agrees to pay or to reimburse Lender upon demand the
amount of such taxes.


The words "Lender" and "Borrower" whenever occurring herein shall be deemed and
construed to include their respective successors and assigns of Lender and
Borrower.


This instrument shall be construed according to and governed by the laws of the
Commonwealth of Pennsylvania.




IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note under seal
the day and year first above mentioned.


SYDYS CORPORATION


BY:__________________________________
       NAME:
       TITLE:

 